DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16937633(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 would anticipate the claims  of US Application 16937633 as the current application claims a glass substrate with a first and second coating layer wherein the coating layer can be an epoxy silane with an oligomer with an average molecular weight of about 300 to 5000 grams per mol.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al (US Publication 20140106146).
a.	As to claims 1, 2, 7, and 20 Decker discloses an article including a film disposed on a glass substrate (ab).  The glass substrate can be used as a display device.  The glass substrate can have a thickness of 50 to 2 mm microns preferable 100 microns.  The glass substrate can be coated with a film 110 which can be form on both surfaces of the glass, and a crack mitigating layer 130.  The thickness of the film 110 can be .01 microns to .5 microns (paragraph 86) and the thickness of the crack mitigating layer 130 can be from .01 microns to 10 microns.  This reference is silent to specifically having the glass substrate be less than 100 microns with a first and second coating being 50 to 400 angstroms.  
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

b.	As to claim 3, both the crack mitigation layer and the film layer can comprise siloxanes and the crack mitigation layer uses an aminosilane.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the film layer and used an aminosilane for the film layer also as it would be a suitable material for the layer as it allows for silanes (see MPEP 2144.06).  

c.	As to claim 4, the film can comprise multiple layers such as conducting layers or a tin oxide layer which are considered an inorganic film.
	It would have been obvious to one of ordinary skill in the art to have modified the film layer and used an inorganic film layer and another layer for the film layer 110 as the film layer can comprise multiple layers with the inorganic film layer being between the crack mitigation layer and the other layer as one of ordinary skill in the art would know how to form a desired layer structure depending upon the end use.

d.	As to claim 8, the crack mitigating layer prevents cracks from bridging between the glass layer and the film layer, however is silent to being on both sides of the glass layer.
	It would have been obvious to one of ordinary skill in the art to have modified Decker and formed the crack mitigation layer on both sides of the glass layer if the film layer is present on both surfaces in order to reduce damage to the glass.

e.	As to claims 9, 10, 16 and 19, the film layer can comprise multiple layers however is silent to a third and fourth layer as well as a third coating layer and fourth coating layer.  One of ordinary skill in the art would know how to form a desired layer structure depending upon the end use therefore having multiple film layers on both sides of the glass substrate.

Allowable Subject Matter
Claims 5, 6, 11-15, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785